DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberge et al. US 2018/0343792 A1.
With respect to claim 1, Roberge et al. US 2018/0343792 A1 disclose an agricultural product delivery application (abstract, line 1) for delivering particulate product (see abstract) to a field, the applicator (abstract, line 1) comprising: 
a supply compartment 62 to hold the product (see abstract); 
a pneumatic conveying system 100 comprising: 
an airflow source 110 to provide an airflow (see the disclosure in paragraph [0026], line 13); 
a delivery line 102 operably connected to the airflow source 110 and to the supply compartment 62, the delivery line 102 including a supply line 102 and a plurality of distribution lines 106; 
a distributor 108 coupling the supply line 102 with the plurality of distribution lines 106, the distributor 108 having an aperture 148 (see the disclosure in paragraph [0030], line 7); 
a plurality of distributer outlets (see Figures 1 and 2) providing outlet channels 138 for the distributor 108, each one of the plurality of distributor outlets (see Figures 1 and 2) coupled to a respective one of the plurality of distribution lines 106; 
a motor mount (unnumbered; Figure 3) disposed away from the aperture 148 (see the disclosure in paragraph [0030], line 7) along an axis (unnumbered) and supported by one or more of the plurality of distributor outlets (see Figures 1 and 2); 
a motor 144 disposed on a delivery lines side of the distributor 108 and fastened to the motor mount (unnumbered; Figure 3); 
a shaft assembly 146 rotatable by the motor 144 and including an agitator portion 114 substantially disposed on a supply line 102 side of the distributor 108, the shaft assembly 146 extending through the aperture 148 (see the disclosure in paragraph [0030], line 7) of the distributor 108; and 
a metering system (see Figures) operably connected between the supply compartment 62 and the pneumatic conveying system 100, the metering system (see Figures) to meter product (see abstract) with the airflow (see the disclosure in paragraph [0026], line 13) to result in a mixed flow of airflow and product (see the disclosure in paragraph [0026]).
Regarding claim 2, the pneumatic conveying system 100 includes a distributor 108 assembly comprising the distributor 108, the plurality of distributor outlets (see Figures 1 and 2), the motor mount (unnumbered; Figure 3), the motor, and the shaft assembly 146.
As to claim 3, the plurality of distributor outlets (see Figures 1 and 2) is necessarily integrally formed with the distributor 108.
With respect to claim 4, the motor mount (unnumbered; Figure 3) is necessarily integrally formed with the one or more of the plurality of distributor outlets (see Figures 1 and 2).
Regarding claim 5, the motor mount (unnumbered; Figure 3) includes a support fin (unnumbered).
As to claim 6, the motor mount (unnumbered; Figure 3) includes a plurality of mounting platforms (unnumbered), and wherein each one of the plurality of mounting platforms (unnumbered) is supported by a respective one of the plurality of distribution lines 106.
With respect to claim 7, at least two of the plurality of mounting platforms (unnumbered) include an aperture (unnumbered) for a fastener and at least one of the plurality of mounting platforms (unnumbered) does not include an aperture 148 for a fastener.
Regarding claim 8, the distributor 108 includes wedged-shaped spokes defining in part the outlet channels 138.
As to claim 9, the distributor 108 assembly further comprises a deflector (unnumbered) on the supply line 102 side of the distributor 108.
With respect to claim 10, the deflector (unnumbered) is fastened to the distributor 108 and includes an aperture 148 (see the disclosure in paragraph [0030], line 7), wherein the shaft assembly 146 extends through the aperture 148 (see the disclosure in paragraph [0030], line 7) of the distributor 108.
Regarding claim 11, the distributor 108 assembly further comprises a mounting plate (unnumbered) coupled to the motor mount (unnumbered; Figure 3), and wherein the motor 144 is fastened to the motor mount (unnumbered; Figure 3) via the mounting plate (unnumbered).
With respect to claim 12, Roberge et al. US 2018/0343792 A1 disclose an agricultural product delivery applicator (abstract, line 1) for delivering particulate product (see abstract) to a field, the applicator (abstract, line 1) comprising: 
a supply compartment 62 to hold the product (see abstract); 
a pneumatic conveying system 100 comprising: an airflow source 110 to provide an airflow (see the disclosure in paragraph [0026], line 13); 
a delivery line 102 operably connected to the airflow source 110 and to the supply compartment 62, the delivery line 102 including a supply line 102 and a plurality of distribution lines 106; 
a distributor 108 coupling the supply line 102 with the plurality of distribution lines 106, the distributor 108 including a plurality of wedged-shaped spokes (unnumbered) defining in part a plurality of outlet channels 138; 
a motor 144 disposed on a distribution lines 106 side of the distributor 108; and 
a shaft assembly 146 rotatable by the motor and including an agitator portion 114 substantially disposed on a supply line 102 side of the distributor 108, the shaft assembly 146 extending through an aperture 148 (see the disclosure in paragraph [0030], line 7) of the distributor 108; and 
a metering system (see Figures) operably connected between the supply compartment 62 and the pneumatic conveying system 100, the metering system (see Figures) to meter product with the airflow (see the disclosure in paragraph [0026], line 13) to result in a mixed flow of airflow and product (see the disclosure in paragraph [0026]) for the plurality of outlets (see Figures 1 and 2). 
Regarding claim 13, the pneumatic conveying system 100 includes a distributor 108 assembly comprising the distributor 108, the motor 144, and the shaft assembly 146.
As to claim 14, the plurality of distributor outlets (see Figures 1 and 2) is necessarily integrally formed with the distributor 108.
With respect to claim 15, the motor mount (unnumbered; Figure 3) is necessarily integrally formed with the one or more of the plurality of distributor outlets (see Figures 1 and 2).
Regarding claim 16, the distributor 108 assembly further comprises a deflector (unnumbered) on the supply line 102 side of the distributor 108.
As to claim 17, the deflector (unnumbered) is fastened to the distributor 108 and includes an aperture 148 (see the disclosure in paragraph [0030], line 7), wherein the shaft assembly 146 extends through the aperture 148 (see the disclosure in paragraph [0030], line 7) of the distributor 108.
With respect to claim 18, the distributor 108 assembly further comprises a mounting plate (unnumbered) coupled to the motor mount (unnumbered; Figure 3), and wherein the motor 144 is fastened to the motor mount (unnumbered) via the mounting plate (unnumbered).
With respect to claim 19, Roberge et al. US 2018/0343792 A1 disclose an agricultural product delivery application (abstract, line 1) for delivering particulate product (see abstract) to a field, the applicator comprising:
a supply compartment 62 to hold the product (see abstract);
a pneumatic conveying system 100 comprising:
an airflow source 110 to provide an airflow (see the disclosure in paragraph [0026], line 13);
a delivery line 102 operably connected to the airflow source 110 and to the supply compartment 62, the delivery line 102 including a supply line 102 and a plurality of distribution lines 106;
a distributor 108 coupling the supply line 102 with the plurality of distribution lines 106, the distributor 108 having an aperture 148 (see the disclosure in paragraph [0030], line 7), the distributor 108 including a plurality of wedged-shaped spokes (unnumbered) necessarily defining in part a plurality of outlet channels 138,
a plurality of distributor outlets (see Figures 1 and 2) providing outlet channels 138 for the distributor 108, each one of the plurality of distributor outlets (see Figures 1 and 2) coupled to a respective one of the plurality of distribution lines 106;
a motor mount (unnumbered; Figure 3) disposed away from the aperture 148 (see the disclosure in paragraph [0030], line 7) along an axis (unnumbered) and supported by one or more of the plurality of distributor outlets (see Figures 1 and 2);
a motor 144 disposed on a delivery lines side of the distributor 108 and fastened to the motor mount (unnumbered; Figure 3);
a shaft assembly 146 rotatable by the motor 144 and including an agitator portion 114 substantially disposed on a supply line 102 side of the distributor 108, the shaft assembly 146 extending through the aperture 148 (see the disclosure in paragraph [0030], line 7) of the distributor 108, and
a metering system (see Figures) operably connected between the supply compartment 62 and the pneumatic conveying system 100, the metering system (see Figures) to meter product (see abstract) with the airflow (see the disclosure in paragraph [0026], line 13) to result in a mixed flow of airflow and product (see the disclosure in paragraph [0026]).
As to claim 20, the motor mount (unnumbered; Figure 3) includes a plurality of mounting platforms (unnumbered), wherein each one of the plurality of mounting platforms (unnumbered) is supported by a respective one of the plurality of distribution lines 106, and wherein at least two of the plurality of mounting platforms (unnumbered) include an aperture 148 (see the disclosure in paragraph [0030], line 7) for a fastener and at least one of the plurality of mounting platforms (unnumbered) does not include an aperture 148 (see the disclosure in paragraph [0030], line 7) for a fastener. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Roberge et al. US 2016/0095276 A1 disclose a pneumatic delivery system for an application implement using multiple metering devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



July 26, 2022